Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 7/8/21 has been considered.
Drawings
The drawings are objected to because it appears that in figure 6B reference number 157 should be changed to read as “second sound guiding holes” to be consistent with the specification and the other figures of the application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claim 13 is objected to under 37 C.F.R. 1.75(a) as note particularly and distinctly defining the invention because of the following informalities:  Claim 13 sets forth “keep the at least two second guiding holes closer to a user’s ear than the at least two second guiding holes when the user wears the glasses”.  It appears that one of the two “at least two second guiding holes” needs to be changed to - - at least two first guiding holes - - to be correct.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiscareno (US 8,660,289 B2).
Re claim 21:  Tiscareno teaches an acoustic output device (figure 3), comprising:

at least one high-frequency acoustic driver (108 which is part of 112) configured to output sounds from at least two second guiding holes (note use of ports 119, 329 and 104) corresponding to holes) or alternatively (port openings 120, 119); and
a controller configured to direct the low-frequency acoustic driver to output the
sounds in a first frequency range and direct the high-frequency acoustic driver to output the sounds in a second frequency range, the second frequency range including one or more frequencies higher than one or more frequencies in the first frequency range (note use of a circuit discussed in column 6, lines 39-42 is used as a controller to determine which of the frequencies (high or low) that used in corresponding drivers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2014/0253867 A1) in view of Tiscareno (US 8,660,289 B2)
Re claim 1:  Jiang et al. teaches a pair of glasses (figure 1), comprising a frame (1), one or more lenses (lens that are held by lens rims 2 and 3), and one or more
Temples (7, 8), wherein the glasses further include acoustic drivers (14, 15).  Jiang et al., however does not teach that these drivers include as claimed: 
at least one low-frequency acoustic driver configured to output sounds from at least
two first guiding holes;
at least one high-frequency acoustic driver configured to output sounds from at least
two second guiding holes; and
a controller configured to direct the low-frequency acoustic driver to output the
sounds in a first frequency range and direct the high-frequency acoustic driver to output the sounds in a second frequency range, the second frequency range including one or more frequencies higher than one or more frequencies in the first frequency range.  Tiscareno teaches in the environment of acoustic devices an acoustic output device (figure 3), includes;
at least one low-frequency acoustic driver (106 which is part of 110) configured to output sounds from at least two first guiding holes (note use of ports (117, 329 and 104) corresponding to holes) or alternatively (port openings (122 and 117);

a controller configured to direct the low-frequency acoustic driver to output the
sounds in a first frequency range and direct the high-frequency acoustic driver to output the sounds in a second frequency range, the second frequency range including one or more frequencies higher than one or more frequencies in the first frequency range (note use of a circuit discussed in column 6, lines 39-42 is used as a controller to determine which of the frequencies (high or low) that used in corresponding drivers; so achieve enhanced sound to be provided to a user of the device.  It would have been obvious to one of ordinary skill in the at before the filing of the invention to incorporate the teachings of Tiscareno into the arrangement of Jiang et al. to predictably provide an arrangement that provides an enhanced sound to be provided to a user. Therefor the claimed subject matter would be obvious to one of ordinary skill in the art before the filing of the invention.
Re claim 7: the claimed controller specifics as set forth is deemed satisfied by the circuit controller as discussed in column 6, lines 38-42 when determining the frequencies produced by the respective drivers.
Re claim 8: the claimed type of filter as set forth is taught by the filter as discussed in column 6, lines 38-42  
Re claim 9: note the drivers used for high frequencies and low frequencies have different frequency responses as depicted in figure 2.
Re claim 10:  the drivers (low and high) used are loudspeakers since they are elements that produce sound outputs. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2014/0253867 A1) in view of Tiscareno (US 8,660,289 B2) as applied to claims 1, 7-10 above, and further in view of Shetye et al. (US 2017/0201823 A1)
Re claim 5:  The teaching of Jiang et al. in view of Tiscareno is discussed above and incorporated herein.  This combination does not teach having frequencies lower than 650 Hz and higher than 1000 Hz as set forth.  It is noted that these claim ranges as set forth do not necessary require all of the frequencies that are lower than 650 Hz and all of the frequencies higher than 1000 Hz but any range of frequencies lower of higher than the claimed values.  Shetye et al. teaches that it is known to use low frequency drivers with frequencies at or below 500 Hz and high frequency drivers with frequencies above 500 Hz.  Clearly these frequencies of operations are within those set forth and are used to maintain a desired frequency output that can be heard by a user of the device.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Shetye et al. into the arrangement of Jiang et al. in view of Tiscareno as applied to predictably maintain a desired frequency output that can be heard by a user of the device. Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Re claim 6:.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2014/0253867 A1) in view of Tiscareno (US 8,660,289 B2) as applied to claims 1, 7-10 above, and further in view of Zhong et al. (US 10,904,667 B1).
Re claim 20:  The teachings of Jiang et al. and Tiscareno is discussed above and incorporated herein.  This combination does not teach sound output from guiding holes with opposite phase.  Zhong et al. teaches in a similar environment to provide opposite phase outputs as set forth (see for example discussion in the abstract) to produce audio at a desired acoustic pattern.  It would have been obvious to one of ordinary skill in the at before the filing of the invention to incorporate the teaching of Zhong et al. into the arrangement of Jiang et al. in view of Tiscareno as applied to predictably provide a way of produce audio at a desired acoustic pattern.  Therefor the claimed subject matter would have been obvious before the filing of the invention.    
Allowable Subject Matter
Claims 2-4, 11-13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed pair of glasses including in combination the features of claim 1 that additionally include first and second distances and relations therebetween as set forth in claim 2 is neither taught by nor an obvious variation of the art of record.  The limitations provided in claims 3-4 depend upon those features of claim 2/1.  The claimed pair of glasses including in combination the features of claim 1 that additionally include the first two acoustic routes and second acoustic routes that have different frequency selection  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang teaches a barrel-shaped speaker enclosure for housing a high frequency driver and a low frequency driver and which includes front and rear openings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/23/22